Citation Nr: 1434556	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  12-18 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disability.  

2.  Entitlement to service connection for hemorrhoids.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served in the United States Army from August 1978 to August 1981, and from March 1986 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned at a videoconference hearing in November 2013.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be advised if further action is required on his part.


REMAND

The Veteran testified that he sought treatment for hemhorrhoids in service and currently received treatment for that disability at VA.  His testimony triggers VA's duty to afford him an examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).  VA also has a duty to obtain the records of recent VA treatment.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).

The Veteran underwent a VA examination of the hand in December 2010.  The examiner concluded that the current right hand disability was due to a March 2010 on-the-job injury, rather than the documented right hand injury in service.  The Veteran testified that he had been experiencing right hand symptoms prior to the on-the-job injury and that the in-service injury was much worse than shown in current records and considered by the VA examiner.  Clarification is required and VA has a duty to seek records of reported in-service treatment at the Fort Hood Hospital.

The record also indicates that the Veteran received treatment for the post-service injury at the Concentra Medical Center, in Addison, Texas.  VA has a duty to ask the Veteran to authorize VA to obtain these records or submit the records himself.  38 C.F.R. § 3.159(c)(1) (2013).

Therefore, the case is REMANDED to the AMC for the following development:

1.  Obtain records of the Veterans treatment for a right hand injury at the Fort Hood Hospital in 1981.  Ask the Veteran for any additional information needed to obtain the records.

2.  Obtain all records of the Veteran's treatment at VA for henorrhoids and a right hand disability since May 2010. 

3.  Ask the Veteran to authorize VA to obtain records of his treatment for a right hand injury at Concentra Medical Center, in Addison, Texas.  If the Veteran does not provide authorization, tell him he may submit the records himself.

4.  If requests for any records are not successful, the AOJ should inform the Veteran, tell him what efforts were made, and what furhte actions will be taken.

3.  After available records have been obtained arrange for an examination by a VA doctor to determin whether, at least as likely as not, any current right hand disability is a residual of the in-service injury.  The examiner should note that the claims folder was reviewed.

The examiner should specifically discuss whether any current disability of the right hand is at least as likely as not (a probability of 50 percent or greater) related to the right hand injury in service.  The examiner should consider the service treatment records documenting an injury, the Veteran's testimony as to the severity of that injury and ongoing symptoms; the March 2010 on-the-job injury, and subsequent treatment.  

The examiner must provide reasons for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

If the examiner is unable to provide an opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific service-connected disability can possibly cause the claimed condition, or the actual cause of the disability cannot be selected from multiple potential causes, this should be fully explained.

5.  After available records are obtained, afford the Veteran a VA examination to determine whether it is at least as likely as not that current hemhorrhoids had their onset in service or are otherwise related to a disease or injury in service.

The examiner should note that the claims folder was reviewed.

The examiner should provide reasons for the opinion and include consideration of the Veteran's testimony that he sought treatment for hemhorrhoids in service.

6.  If the benefits sought on appeal remain denied, the issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if in order.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



